Citation Nr: 0820679	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  04-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for neurodermatitis, 
also diagnosed as lichen simplex chronicus, currently 
evaluated as 30 percent disabling.

2. Entitlement to special monthly compensation (SMC) for the 
aid and attendance of the veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from May 1970 to August 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought.

In a December 2006 decision the Board denied both claims on 
appeal.  The veteran subsequently appealed that Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2007, while this case was pending 
at the Court, VA's Office of General Counsel and appellant's 
representative filed a joint motion requesting that the Court 
vacate the Board's December 2006 decision, and that the Court 
remand the case to the Board with instructions for further 
actions.  

In November 2007, the Court issued an Order granting the 
joint motion.  Thereby the Court vacated the Board's December 
2006 decision and remanded the case to the Board for 
compliance with instructions in the joint motion.  

In an August 2007 statement received in May 2008, Lawrence A. 
Dunn, M.D., opined that as a result of symptoms due to the 
veteran's service-connected neurodermatitis, also diagnosed 
as lichen simplex chronicus, the veteran was totally and 
permanently disabled.  The Board determines that the record 
thereby raises an inferred claim for a grant of a total 
disability rating based on individual unemployability.  That 
claim is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

In the joint motion granted by the Court, the parties agreed 
that further development by VA was required with respect to 
both claims on appeal.  

With respect to the claim for an increased rating for 
neurodermatitis, also diagnosed as lichen simplex chronicus, 
in the joint motion the VA's Office of General Counsel and 
appellant's representative (the parties) agreed that a remand 
was necessary.  The parties noted that evidence of record 
showed that the veteran's neurodermatitis, also diagnosed as 
lichen simplex chronicus, was subject to periods of 
exacerbation or flare-up.  They also noted that the evidence 
did not reflect that the RO attempted to schedule an 
examination during a period of exacerbation or flare-up as 
required to provide a proper disability rating.  The parties 
also agreed that the Board decision did not address the 
adequacy of the VA examination and that a remand was 
necessary for the Board to provide better reasons and/or 
bases regarding the claim for an increased evaluation for 
neurodermatitis, also diagnosed as lichen simplex chronicus. 

Consistent with the parties' view, review of the March 2003 
VA examination report does not indicate that VA attempted to 
examine the veteran during a period of exacerbation or flare-
up, or that the veteran's skin disorder happened to be in 
that exacerbated state during that examination.  In this 
case, the veteran's service-connected skin disorder is one 
which reportedly fluctuates in degree of disability, with 
active and inactive stages associated with exacerbation or 
flare-up.  

A remand to the RO is needed in such case in order for the RO 
to schedule the veteran for an examination during an "active" 
stage or during an outbreak of the skin disorder.  Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994); see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) [holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed."].  The frequency, duration, and outbreaks 
of skin disease exacerbations must be addressed, and the skin 
disorder should be considered, whenever possible, at a time 
when it is most disabling. Bowers; Ardison.  Therefore, the 
veteran should be afforded another skin examination during a 
period when the veteran is experiencing a flare-up, if 
possible.

On another matter with regard to the disability rating claim, 
in a letter received in May 2008, Lawrence A. Dunn, M.D., 
stated that the veteran's neurodermatitis has become 
increasingly severe over a several year period; that the 
veteran experiences severe chronic burning pain and pruritis 
over much of his body; that the lesions of the skin prevent 
the veteran from being able to walk without increasing his 
pain to intolerable levels; and that the veteran has failed 
multiple treatment trials.  Dr. Dunn further stated that the 
condition is chronic, is increasing in severity; and that the 
veteran's prognosis for recovery is poor and the condition is 
not expected to improve significantly.  

Comparing these symptoms with findings of the March 2003 VA 
skin examination it is apparent that the condition of the 
service-connected neurodermatitis, also diagnosed as lichen 
simplex chronicus, has probably worsened since that 
examination.  The veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997) (holding that the veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Most recently, in May 2008 the veteran submitted a notice of 
award from the Social Security Administration that notified 
the veteran he was entitled to disability benefits beginning 
February 2008.  VA is generally required to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim. 38 U.S.C.A. § 5103A(a).  This duty 
to assist includes the responsibility to obtain and consider 
any relevant records from the Social Security Administration.  
Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes v. Brown, 
9 Vet. App. 67, 74 (1996).  The RO has not secured the 
medical records associated with his disability claim.  These 
may be relevant to the claim for an increased disability 
rating for neurodermatitis, also diagnosed as lichen simplex 
chronicus.  Therefore, the RO should request any pertinent 
records from the Social Security Administration before 
deciding his claim.

Furthermore, fulfillment of the VA's statutory duty to assist 
the appellant includes providing an additional VA examination 
by a specialist when indicated, conducting a thorough and 
contemporaneous medical examination, and providing a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

With respect to the special monthly compensation (SMC) claim, 
the parties agreed that further action was necessary 
regarding the notice provided to the veteran pursuant to the 
Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)).  

In part, VCAA requires that VA inform the claimant, before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim, of any information and evidence not of 
record that is necessary to substantiate the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  In a 
May 2003 letter, prior to the August 2003 rating decision 
that the veteran appealed from, the RO provided the veteran 
with notice intended to address and meet the requirements of 
VCAA, including to notification of evidence not of record 
that is necessary to substantiate the claim.  That is, the RO 
notified the veteran of the requirements for entitlement to 
SMC.  The parties essentially agreed, however, that the 
notice contained in the May 2003 letter was essentially 
incorrect.   

Review of the May 2003 letter shows that in it the RO 
provided the veteran notice as to requirements for 
entitlement to aid and attendance.  Consistent with the view 
of the parties, in pertinent part, the RO incorrectly 
notified the veteran of one of the alternative conditions 
necessary to receive Aid and Attendance benefits.  The RO 
included three alternative threshold requirements, including 
one requiring that the dependent wife "needs constant help 
with her daily needs such as bathing, dressing or eating."

With respect to that requirement, as the parties correctly 
pointed out in the joint motion, entitlement to Aid and 
Attendance does not require that the need for help be 
constant.  Under 38 C.F.R. § 3.352(a) entitlement to Aid and 
Attendance requires that "it is only necessary that the 
evidence establish that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need."  See 38 C.F.R. § 3.352(a) (2007).  

Subsequent to the May 2003 notice and after the initial 
adjudication (the August 2003 rating decision) by the RO, the 
RO correctly notified the veteran of that provision of  
38 C.F.R. § 3.352(a) in the statement of the case.  VCAA 
notice, however, should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini.  Further, after that notice, the 
veteran was not provided with opportunity to submit evidence 
and argument in support of his claim to the RO, nor was the 
claim readjudicated by the RO, because the case was certified 
and transferred to the Board shortly after the statement of 
the case was provided.  Therefore, the SMC claim must be 
remanded to the RO for appropriate action compliant with VCAA 
as ordered below.

Accordingly, the case is REMANDED for the following action:
 
1.   Review the claims file and ensure 
generally that all notification and 
development action required by the VCAA is 
completed, and particularly with respect 
to the claim for special monthly 
compensation for the aid and attendance of 
the veteran's spouse.  All notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2007) must be 
fully met.  

In connection with this instruction 
include the specific requirements for 
38 C.F.R. § 3.351 (2007) as it pertains to 
requirements for entitlement to special 
monthly compensation for the aid and 
attendance of the veteran's spouse; and 
for 38 C.F.R. § 3.352 (2007) (criteria for 
determining need for aid and attendance 
and "permanently bedridden.").  Include 
the total/complete provisions of 38 C.F.R. 
§§ 3.351 and 3.352 in the notice letter to 
be sent to the veteran.

2.  Contact the Social Security 
Administration (SSA) and request copies of 
any disability determination and 
associated medical records containing 
evidence pertaining to the veteran.   

3.  Obtain any VA and/or private treatment 
records not on file pertaining to the skin 
disability subject to this REMAND, to 
specifically include any outstanding VA 
treatment records dated since the March 
2003 VA examination. 

4.  Schedule the veteran for VA 
dermatology examination by an appropriate 
specialist to determine the nature and 
severity of the veteran's service-
connected skin disability, 
neurodermatitis, also diagnosed as lichen 
simplex chronicus.  

By coordination among the RO, veteran, and 
examiner, arrange to have the examination 
conducted during a period of flare-up, 
unless this is deemed not at all possible.  
If such examination cannot be conducted 
during a period of flare-up, the examiner 
must fully explain why not in the 
examination report.
 
Make the claims file available to the 
examiner, who should review the claims 
folders in conjunction with the 
examination.  The examiner should note 
such review in the examination report.  
The examiner should obtain a history of 
reported symptoms from the veteran; 
perform all studies deemed appropriate in 
the medical opinion of the examiner; and 
report all findings in detail.  The 
examiner should include in the examination 
report the rationale for any opinion 
expressed.  If the examiner determines 
that it is not feasible to respond to any 
of the inquiries below, the examiner 
should explain why it is not feasible to 
respond.  The examiner must provide 
specific findings as to each of the 
following:

A.  The body part locations and nature of 
the service-connection neurodermatitis, 
also diagnosed as lichen simplex 
chronicus; and any resulting residuals 
including any inflammation, rash, 
swelling, redness, blisters, oozing 
lesions, scales, itching, pain, scarring, 
cystic nodules, exudation, pruritis, and 
any other manifestations.

B.  The measurement of the percentage of 
the entire body affected by the service-
connection skin disorder residuals, to 
specifically include an opinion as to 
whether the percentage is more than 40 
percent of the entire body;

C.  The measurement of the percentage of 
exposed areas affected by the service-
connection skin disorder residuals, to 
specifically include an opinion as to 
whether the percentage is more than 40 
percent of exposed areas;

D.  The need for systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs; and if there is 
such a need, the total duration required 
over the past 12 months, to specifically 
include an opinion as to whether such 
therapy were required on a constant or 
near-constant basis during the past 12-
month period;

E.  If there is residual scarring, the 
location and measurement, in square 
inches or square centimeters, of the area 
or areas encompassed by any residual 
scarring;

F.  If there is residual scarring, 
whether that scarring includes any of the 
following manifestations: extensive 
lesions, poorly nourished, repeated 
ulceration, unstable, tender, and/or 
being painful on examination;

G.  If there is residual scarring, 
whether that scarring produces limitation 
of function of the affected part of the 
body;

H.  Regarding any affected areas of the 
head, face, and neck: identify whether 
there is visible or palpable tissue loss 
and/or gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips.

I.  Regarding any affected areas of the 
head, face, and neck: specify if any of 
the following characteristics of 
disfigurement are present and if so list 
each: scar is 5 or more inches in length; 
scar is at least 1/4 inch wide at the 
widest part; surface contour of scar is 
elevated or depressed on palpation; scar 
is adherent to underlying tissue; in an 
area exceeding 6 square inches, the skin 
is either (list all conditions present) 
hypo- or hyper- pigmented, of abnormal 
texture, underlying soft tissue is 
missing, and/or skin is indurated and 
inflexible;

The examining physician should also 
provide an opinion concerning the impact 
of the veteran's service-connected 
neurodermatitis, also diagnosed as lichen 
simplex chronicus, on his ability to work; 
and to the extent possible, describe the 
condition as it is manifested during a 
period of flare-up.
 
5.  Thereafter, the RO should review the 
entire claims file and then readjudicate 
the claims on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time period in which to 
respond. Thereafter, the case should be 
returned to the Board for further 
appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

